Evans; we decline Knight's invitation to limit Evans to claims of
                  ineffective assistance of trial counsel. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                      Pickering
                                                                  Atkm tiy   >   J.




                                                       *1‘ 16.1
                                                      Parraguirre1:          r     -



                                                                             ,   J.
                                                      Saitta


                  cc: Hon. Connie J. Steinheimer, District Judge
                       David Kalo Neidert
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e)